DETAILED ACTION
1.	This Office Action is in response to amendments filed on Dec. 22, 2020. Claims 12, 15-16, and 21 have been amended. Claims 1-11 have previously been cancelled. No new claims have been added. Therefore, Claims 12-21 are presented for examination. Now claims 12-21 are pending.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
	Claims 12-21 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
3. 	Applicant’s arguments/remarks filed on 12/22/2020 is persuasive thus, the application is in condition to be allowed. 
4. 	Applicant’s arguments on 12/22/2020 regarding the objection to claim 21 is noted and the record is clear thus, the objection to the claim 21 is withdrawn. 
5. 	Applicant’s arguments on 12/22/2020 regarding the rejection of claims under 35 U.S.C. 103 in view of applicant’s amendments to the claims are persuasive thus, the 103 rejections to the claims are withdrawn. Therefore, rejection of the claims under 35 USC 103 are withdrawn by the examiner.

Allowable Subject Matter
6. 	Independent claims 12 and 21 are allowed over prior art of record. Dependent claims 13-20 depend on the above-mentioned independent claims 12 and 21 are allowed by virtue of its dependency.

Examiner’s Statement of Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: Independent claims 12 and 21 are allowed in view of the prior art. 
The closes relevant prior art of Jabara et al. (US 20150289103), discloses user equipment (UE) includes a short-range transceiver configured for communication with a plurality of wireless access points (APs) distributed throughout a venue. The individual UEs can communicate with the venue via the APs. The UEs can be configured to play interactive games with the venue, some of which may be displayed on the large screen in the venue and others that are displayed on the display of the UE. Data may be sent to the UEs individually or in groups. The data may be in the form of advertising, text messaging, images, video, multimedia, or the like. An array of UEs can receive portions of an overall image and function as individual pixels in a large display.
Famechon et al. (US 20190182050), discloses a server accesses a user identifier associated with a first user device and a reference image, as a first image set, to be displayed. The server sends to a second user device an image, as a second image set, to be displayed, and a user request to select an image within the first image set. The second user device displays the second image set and the user request. The user of the first user device selects at least one displayed first image, the selected first image matching an image visually selected within the displayed second image set, according to a rule known to the user and the server. The first user device sends to the server the first user device identifier accompanied with data 
Krishnamoorthi et al. (US 20140270344), discloses exiting an object detection pipeline includes determining, while in the object detection pipeline, a number of features within a first tile of an image, wherein the image consists of a plurality of tiles, performing a matching procedure using at least a subset of the features within the first tile if the number of features within the first tile meets a threshold value, exiting the object detection pipeline if a result of the matching procedure indicates an object is recognized in the image, and presenting the result of the matching procedure.
None of the prior art of record teaches or made obvious the feature: "wherein the security coded symbol includes a two-dimensional symbol and wherein the security coded symbol corresponds to a defined space at the venue that includes one or more electrical devices; capturing a security image of security characters from the security coded symbol with a solid-state imaging sensor on the user's phone, and storing the security characters in the memory in the user's phone; comparing, by operation of the controller in the user's phone, the stored security characters with the stored virtual characters; the controller authenticating the user, and granting the authenticated user access to the defined space at the venue, when the stored virtual characters match the stored security characters; in response to granting the authenticated user access to the defined space at the venue, displaying on the user’s phone a route to first location within the defined space; and determining, using a compass of the user’s phone, whether the authenticated user has deviated from the route" in view of other limitations as recited in claim 12. Independent claim 21 recites similar limitations to those found in claim 12. Therefore, independent claim 21 is considered to be allowable for similar reason as claim 12.

Dependent claims 13-20 depend upon the above-mentioned allowed independent claim 12 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

8.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437